 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDAmalgamatedClothingWorkersofAmerica,AFL-CIO,CLCandAmalgamated Clothing Work-ersSouthernStaffUnion,Petitioner.Case2-RC-16050March 26, 1975SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERSFANNING, JENKINS, KENNEDY, AND PENNELOPursuant to our Decision and Direction of Electionin the above-captioned case (210 NLRB 928 (1974)) asecret ballot election was conducted by mail in the unitdescribed below.'Thereafter, the Employer filedtimely objections to the election. On August 13, 1974,the Regional Director for Region 2 issued a reportrecommending that the objections be, overruled andthat the Petitioner be certified as the unit employees'collective-bargaining representative.'The Employerhas filed exceptions to that report, and the Petitionerhas filed an answering brief. The Board has reviewedthe record in light of the exceptions and briefs andhereby adopts the Regional Director's findings andrecommendations.The Board's original decision in this case specificallyfound that a unit of all "label staff employees of theEmployer working in and out of its International Officelocated in New York City" was an appropriate unit forthe purposes of collective bargaining. The Employer'scontrary contention that these employees were supervi-sors was rejected.Member Kennedy, who disagreedwith the majority's conclusion above, also dissentsherein, asserting that the votes of these employees werechallengeable on the supervisory issue.We find nomerit in this position. For we find, to the contrary, thatthe votes of the label staff employees were not chal-lengeable, that the Employer was properly denied theopportunity to challenge them, and that the electionshould not be set aside.It is the Board's long-established procedure andpractice to deny any party to an election the oppor-tunity to challenge the ballots of individuals in catego-riesas to which the Board has already ruled oneligibility.'This has been announced many times iniThe tally was: nine for, and none against, the Petitioner; there were sixchallenged ballots, an insufficient number to affect the results2The pertinent portion of the Regional Director's report is attachedhereto and marked "Appendix."3E.g,Atlantic Furniture Products Co., Inc,102 NLRB 1241 (1953),employees held eligible:The Kleinhans Company,115NLRB 627,628-629 (1956), andAnimal Trap Company ofAmertca,107 NLRB 1193,1194 (1954), employees held ineligible Although inAnimal Trap CompanyofAmerica, supra,the Board found no prejudice in the fact that the Boardagent had allowed three individuals to cast challenged ballots, although theyhad been excluded from the unit in the prior Decision and Direction ofBoard decisions, as well as in the Board's FieldManual,' and should be clearly understood by allBoard personnel and by members of the bar who regu-larly practice before this Board.In this case the majority of the participating BoardMembers had already decided that the label staff em-ployees are not managerial employees or supervisorswithin the meaning of the Act; if that were not so, therecould have been no Direction of Election issued, as theunit is composed only of such employees. Under thesecircumstances, the inquiry by the Regional Director tothe Executive Secretary's Office as to whether to acceptchallenges on the very grounds already rejected by theBoard was entirely unnecessary and shows, at best, anexcess of caution; but such an inquiry does not elevatethe matter to a question td-be answered by the BoardMembers themselves.Accordingly, theRegionalDirector's characterization, i.e., that itwas "withBoard approval," is totally irrelevant, and it is im-material that this purely ministerial matter had notbeen discussed with all the Board Members.Our dissenting colleague attempts to make much ofcertain phrases taken from our original decision herein,construing them as indicating that we left open thequestion of the eligibility of individuals within the unitthere found appropriate. This is not the case. For, whilewe noted that the record in the instant case was notclear on the amount of time so expended, we did so inapplying our construction ofWestinghouse ElectricCorporation,163 NLRB 723 (1967), as meaning that,in the absence of specific evidence that time spent insupervision was 50 percent or more of working time,employees with dual functions were entitled to repre-sentation. Thus, in the original decision herein (210NLRB 928), after stating (at 929),.. . as the pickets occasionally hired by them arenot included in the unit herein below found appro-priate, we find that no danger of conflict of interestwithin the unit is presented. We likewise concludethat the limited exercise of supervisory authorityshown herein does not .so ally the staff memberswith the Employer's management ... .we went on to say (at 930):Our [dissenting] colleagues refer to the picket-ing as a "major function" of the union label staffwhich here seeks representation, and as involvinga "substantial portion of their time." They charac-terize the hire and discharge of picketers and theElection, that would not have been the situation in the instant case whereall voters would have cast challenged ballots, the ballots would not havebeen counted until after the challenges were disposed of, and in making suchdisposition the Board would be acting contrary to its practice of refusing topermit relitigation of previously decided matters4NLRB Field Manual Sec. 11338.51 (1971)217 NLRB No. 20 AMALGAMATED CLOTHINGWORKERSOF AMERICA99overseeing of same-as "regular and frequent" por-tions of the normal duties of that staff. Apparentlythey see in the record specifics which we do not.As we have indicated, the record is not clear on theamount of time expended in connection withpicket lines. . . . Duties with respect to picketlines are certainly "a" function of the staff. We,however, cannot say on this record that that func-tion is"major"or constitutes a "regular and fre-quent" part of normal staff duties, and least of allthat it requires a "substantial portion" of stafftime.By their approach, of course, our[dissenting]colleagues are in a position to declineto implement the salutary principle expressed intheAdelphi [University,195 NLRB 639 (1972)]decision, not to deny bargaining to employees sim-ply because part of their time is spent in the exer-cise of supervision over nonunit personnel.. . . The Board has addressed the specific problemof supervision over temporary workers who arewholly outside the scope of the unit sought, andconcluded that employees who spend "50 percentor more of working time performing non-supervi-sory duties" should not be denied the advantagesof collective bargaining.6We think the Boardmeant inWestinghousethatthe evidence should bequite specific before employees with dual functionsare denied representation because of time spent onsupervision. . .. [Emphasis supplied.]Our colleagues see no resemblance between thefacts concerning these union label staff employees,also called "regional directors," and theAdelphi"director of admissions" and "director of motionpicture studies," or theWestinghouseengineers,though hire, direction, and discharge of others in-cident to carrying out a program are a part of theduties of each, and those affected by this incidentalexercise of supervisory authority-whether casualpicketers, a secretary, students working part time,or craft employees working on a temporarybasis-present no conflict of interest within theunit at issue.'In our view,and in these circum-stances, Section 2(11) does not require dismissal ofthis petition or disqualification of individual "staffemployee-regional directors" from votingin theabsence of ashowing that over 50 percent of thetime of such employees is or will be required bysupervisory duties. Unless that is shown, they areentitled to be represented for the nonsupervisorywork for which they were hired.Sequential con-clusions that picketing is a "major" function andincludes "substantial" time in supervision do notsatisfyrecentBoardprecedent.[Emphasissupplied.] Clearly these employees have, at certaintimes, devoted as much as 100 percent of theirtime to consumer boycott activities-for whichthey are hired at the national level-butthe recordlacks any meaningful basis for concluding that di-recting pickets, and occasionally organizers, has re-quired as much as 50 percent of theirtime.[Emphasis supplied.] [Accordingly, the majorityfound that a question concerning representationexistedand that the unit sought wasappropriate.]6 SeeWestinghouse Electric Corporation,supra[163 NLRB 723] at727.1The picketers whom these staff employees supervise are generallyonly casual or temporary employees of the Union in their-work aspickets, and are not within the unit of staff employees "working in andout of [the Union's] International office located inNew York City "It is quite clear from the above that we determinedthat, in the absence of evidence in the record before usthat the union label staff employees spent over 50 per-cent of the time in supervisory functions, all of thesedual function employees are employees within themeaning of the Act and were eligible to vote in theelection.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballotshave been cast for Amalgamated ClothingWorkers Southern Staff Union, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the followingappropriate unit for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment:All union label staff employees of the Employerworking in and out of its International officelocated in New York City, New York, excludingall other employees,all office clerical employees,professional employees,guards, and supervisors asdefined in the Act.MEMBER KENNEDY, dissenting:For the reasons stated in the dissent to the initialDecision in this case, 210 NLRB 928, I would notcertifyPetitioner as the representative in the unit inwhich the election was conducted. I adhere to the viewthat the union label staff personnel are supervisorswithin the meaning of Section 2(11) of the Act.I am of the further view that the Amalgamated, theEmployer herein, was improperly denied the right tochallenge those voters who it contended satisfied thesupervisory criteria set forth in the majority opinion.Significantly,there was no affirmative finding in theoriginal majority opinion herein that the "union label 100DECISIONSOF NATIONALLABOR RELATIONS BOARDstaff personnel" spend less than 50 percent of their timeperforming supervisory duties.-Quite the contrary, themajority states that in their opinion the "record is notclear on the amount of time expended" in this regard.Under these circumstances,itwas manifesterror torefuse to entertain the challenges. In thousands ofcases,thisBoard hasdirected that the ballots of votersbe challenged because the records were less than clearas to their duties.Apparently, my colleagues perceive no improprietyin the erroneous advice to the parties that the Boardhad approved the refusal to accept the challenges whenin fact four Members of this Board were not even con-sulted about the challenges.5 It is one thing to advise,parties as to the views of the Executive Secretary, butquite another to advise those parties that the Board hasapproved a course of action when in fact four Membersof the Board have not even considered the issue.The majority errsin statingthat it was "entirelyunnecessary" for the Regional Director to have in-quired as to whether challenges should be accepted bythe Boardagentconducting the election. Having foundin the initial Decision herein that the "record is notclear on the amount of time expended" in hiring anddischarging pickets and overseeing their duties, it isincorrect to suggest that the Board has already ruled onthe eligibility of all individuals within the union labelstaff department. The original majority decision hereinfound no more than that a unit of union label depart-ment personnel is appropriate. That majority decisionfurther found, in effect, that it could not decideeligibil-ity issues because the majority could not say on therecord whether "that function [of supervision of thepickets] is `major' or constitutes a `regular and fre-quent' part of normal staff duties." The Amalgamatedcorrectlyargues inits exceptions that the refusal toaccept the challenges denied it "the very right createdby the Board's Decision and Direction of Election toestablish disqualification of individuals on the basis ofcriteria set forth in the Board's Decision.Amalgamatedis thus put in a Catch 22 posture." The decision to denyAmalgamated the procedural right to challenge ballots,if sustained by a reviewing court, will be dispositive of5The Regional Director stated in his Report on Objections:the substantive issue herein. My colleagues are wrong,I think, in stating that the ruling that challenges shouldnot be accepted was a "purely ministerial matter"which did not require discussion with the Board Mem-bers. in my view, denial of a party of its right to chal-lenge the ballots of individuals about whom the recordis found to be deficient is not a "purely ministerial" act.My colleagues suggest that I make too much of thephrase appearing in their original Decision that "therecord is not clear on the amount oftime expended" inhiring and discharging pickets and overseeing their du-ties.Their repetition of long portions of their originaldecision does not and cannot obscure the fact that theynow assert that they definitively ruled on the eligibilityof all union label staff personnel on the basis of a recordwhich they characterized as "not clear." I regard mycolleagues' claim that they ruled on all eligibility issueson the basis of a record which is not clear to be legallyindefensible. Query: Did my clairvoyant colleagues relyon their intuition in deciding the eligibility issues as toall union label staff personnel?Nor do I agree with my colleagues that "it is totallyirrelevant" that the parties were erroneously advisedthat the Board had approved the refusal to accept chal-lenges. And I cannot agree with my colleagues' obser-vation that the Regional Director's "inquiry does notelevate the matter to a question to be answered by theBoard Members themselves." It is my conviction'thata question posed by a Regional Director either shouldbe referred by the Executive Secretary to the BoardMembers foran answer,or should be referred back tothe Regional Director without an answer. I think itimproper for the Executive Secretary's Office to pro-pound answers which are then understood by the Re-gional Director and the parties to reflect action by amajority of the Board Members.Itwas ill advised for the instructions to have beenissued without consulting all Board Members who par-ticipated in this case. The Act provides in Section 3(b)that the Board may delegate its authority to a panel ofthree or more Board Members, and the Board maydelegate certain authority in representation matters un-der Section 9 of the Act to its Regional Directors.Nowhere in the statute is any provision made for dele-gation of decision-making authority to the ExecutiveSecretary's Office.Prior to the count of the mailed ballots, Counsel for the Employerinformed the Board Agent that he intended to challenge the ballots ofall employees who had voted,basing such challenges on their allegedsupervisory and managerial status. He was told,with Board approval,that challenges so based would not be accepted inasmuch as the issueof the status of the employees had been fully litigated and resolved bythe Decision and Direction of Election.[Emphasis supplied ]My dissent should not be construed as criticism of the Regional Director.Manifestly, he understood from the telephone conversation that the Boardhad directed him to refuse to accept the challenges.APPENDIXPrior to the count of the mailed ballots, Counsel forthe Employer informed the Board Agent that he in-tended to challenge the ballots of all employees whohad voted, basing such challenges on their allegedsupervisory and managerial status. He was told, withBoard approval, the challenges so based would not be AMALGAMATED CLOTHINGWORKERS OFAMERICAaccepted inasmuch as the issue of the status of theemployees had been fully litigated and resolved by theDecision and Direction of Election.The tally of ballotsshowed nine votes for the Petitioner and no votesagainst,with six ballots challenged on differentgrounds.A majority of the valid votes had been cast forthe Petitioner.On July 30,1974,the Employer filed timely Objec-tions to the Election,a copy of which was served uponthe Petitioner.The objection alleges that the RegionalDirector violated Section 102.69(a) of the Board'sRules and Regulations by refusing to permit the Em-ployer to challenge ballots cast in the election.101In its objection to the election,the Employer againcontends that all the Union Label Staff employees aresupervisory and managerial, reasserting the positiontaken throughout the litigation which heretofor wasconsidered and decidedby theBoard in its Decisionand Direction of Election.Thereafter,the Employerfiled a Motion for Reconsideration or Reopening of theRecord,which was denied by the Board in its Order,dated July12, 1974.Thus, the Employer is attemptingagain to relitigate these same issues.In view of the foregoing, it is clear that the objectionsfiled by theEmployer are without merit,and I recom-mend that they be overruled.